United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3846
                                    ___________

Anita J. Hunter,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court of the
                                       * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,    * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: June 24, 2002
                              Filed: June 27, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Anita Hunter, who alleged she was disabled beginning in July 1996 from
diabetes, fibromyalgia, and carpal tunnel syndrome, appeals the district court’s1 order
affirming the Social Security Commissioner’s denial of disability insurance benefits
and supplemental security income.



      1
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       Having reviewed the record and Hunter’s arguments on appeal that were
properly raised in the district court, see Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir.
2000) (argument not presented to district court is subject to forfeiture on appeal
unless manifest injustice would result), we find the Commissioner’s final decision is
supported by substantial evidence on the record as a whole, see Cunningham v. Apfel,
222 F.3d 496, 500 (8th Cir. 2000) (standard of review). In particular, the
administrative law judge (ALJ) permissibly determined--after consideration of
Hunter’s medical records, observations of her treating physicians, and her own
description of her limitations, to the extent her statements were deemed credible--that
Hunter retained the residual functional capacity (RFC) to perform the full range of
light work and was therefore not disabled. See Pearsall v. Massanari, 274 F.3d 1211,
1217-18 (8th Cir. 2001) (ALJ determines claimant’s RFC based on all relevant
evidence); Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001) (deference to ALJ’s
opinion is appropriate when ALJ explicitly discredits claimant and gives good reason
for doing so); Reed v. Sullivan, 988 F.2d 812, 816 (8th Cir. 1993) (reliance on
medical-vocational guidelines, without testimony of vocational expert, is allowed if
ALJ determines that claimant’s nonexertional limitations do not significantly affect
claimant’s RFC).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-